Citation Nr: 0101829	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the termination of an apportionment of the veteran's 
improved pension benefits on behalf of the appellant was 
proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to April 
1949.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 special apportionment decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York that terminated an apportionment of the 
veteran's improved pension benefits on behalf of the 
appellant.  The appellant has appealed this decision. 


FINDINGS OF FACT

1.  In a special apportionment decision dated in May 1996, 
the RO granted the appellant, the veteran's spouse, an 
apportionment of the veteran's monthly improved pension 
benefits in the amount of $135 per month. 

2.  In May 1999, based on a reported increase in income, the 
RO amended the veteran's improved pension award to a monthly 
rate of $58, effective January 1999.  

3.  The total benefit payable to the veteran - $58 - does not 
permit payment of a reasonable apportioned amount to the 
appellant.  


CONCLUSION OF LAW

The termination of an apportionment of the veteran's improved 
pension benefits on behalf of the appellant was proper.  
38 C.F.R. §§ 3.451, 3.458 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For historical purposes, the Board notes that in November 
1995 the veteran was awarded nonservice connected improved 
pension benefits effective April 1994.  His award included an 
additional allowance for his spouse, the appellant in this 
matter.  The Board points out that basic entitlement to VA 
improved pension exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000).  For improved 
pension purposes, the veteran's annual income includes the 
income of his dependent spouse. 38 C.F.R. § 3.23 (2000).

The Board also notes that under VA regulations, all or any 
part of a veteran's benefits may be apportioned if the 
veteran's spouse is not residing with the veteran and the 
veteran is not discharging his or her responsibility for the 
spouse's support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2000).  

In addition, where hardship is shown to exist, pension may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest. 38 C.F.R. § 3.451 (2000).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.   

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.

Veterans benefits will not be apportioned, however, where the 
total benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee.  38 C.F.R. 
§ 3.458(a) (2000).

By a special apportionment decision dated in May 1996, the RO 
granted the appellant, the veteran's spouse, an apportionment 
of the veteran's monthly improved pension benefits in the 
amount of $135 per month.  The record reflects that at the 
time of this decision the veteran was in receipt of $271 
monthly in improved pension benefits, and was (and still is) 
residing in a nursing home.  The administrator of the home 
has previously been appointed as the veteran's custodian.  

In any event, in April 1999, information was received from 
the appellant, in the form of Improved Pension Eligibility 
Verification Report (EVR), to the effect that she began 
receiving income from the Social Security Administration 
(SSA).  Previously, the veteran's improved pension award was 
based on his SSA benefits, some retirement income, interest 
and dividend income, and the appellant's earned income (as an 
aside, the Board notes that the appellant had and has been 
receiving the veteran's SSA benefits, by order of the Family 
Court of the State of New York).  

Based on this increase in income, the RO amended the 
veteran's improved pension award to a monthly rate of $58, 
effective January 1999 (the award had previously been reduced 
in 1997, but this reduction apparently had no effect on the 
appellant's apportioned share).  Thereafter, in the currently 
appealed June 1999 special apportionment decision, the 
appellant's apportionment of the veteran's pension was 
terminated effective that same month.  The appellant appealed 
this decision.  

The appellant contends that she should continue to receive 
her apportioned share of the veteran's improved pension 
benefits due to her extraordinary medical expenses.  However, 
the total benefit payable to the veteran - $58 - does not 
permit payment, in the Board's opinion, of a reasonable 
apportioned amount to the appellant.  38 C.F.R. § 3.458(a) 
(2000); see also 38 C.F.R. § 3.451 (2000) (in this case, the 
appellant would normally be eligible for between $12 and $29, 
which in the Board's opinion, is not reasonable). 

As a final, and side, point, regarding the appellant's 
concerns regarding her medical expenses and the need for the 
continued apportioned share, the Board will comment that the 
amount of an apportioned share is based in part on the amount 
of the benefit awarded (and, obviously, can not exceed this 
amount).  In this case, that amount ($58 per month) was 
arrived at after considering of the veteran's and the 
appellant's income, and their medical expenses.  Put another 
way, the appellant's medical expenses were, albeit 
indirectly, taken into consideration when determining if an 
apportionment was still warranted, and if so, how much.  

In this case, termination of an apportionment of the 
veteran's improved pension benefits on behalf of the 
appellant was proper, as the benefit payable to the veteran 
no longer permitted a reasonable amount to be apportioned to 
the appellant.  38 C.F.R. § 3.458 (2000).  As such, the 
appellant's appeal is denied.    


ORDER

The appellant's appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

